UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4801



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICHARD LYNN WILLIAMS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-01-12)


Submitted:   June 17, 2005                    Decided:   July 8, 2005


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


M. Gordon Widenhouse, Jr., RUDOLF, WIDENHOUSE & FIALKO, Chapel
Hill, North Carolina, for Appellant.    Gretchen C. F. Shappert,
United States Attorney, D. Scott Broyles, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Richard Lynn Williams appeals his conviction and sentence

for conspiracy to manufacture over 500 grams of methamphetamine, in

violation of 21 U.S.C. §§ 841, 846, 851 (2000), possession with

intent   to    distribute    over   fifty    grams    of   methamphetamine      in

violation of 21 U.S.C. §§ 841, 851, and using and carrying a

firearm during and in relation to a drug trafficking crime in

violation of 18 U.S.C. § 924(c)(1) (2000).             We affirm.

              Williams argues his guilty plea was not knowing and

voluntary as to the firearm count because the district court did

not adequately explain that the firearm must have been used or

carried in relation to a drug trafficking crime.                He also contends

the firearm count was not adequately supported by a factual basis.

Because Williams did not seek to withdraw his guilty plea in the

district court, we review these issues for plain error. See United

States v. Martinez, 277 F.3d 517, 527 (4th Cir. 2002).

              Before accepting a guilty plea, a trial court, through

colloquy with the defendant, must inform the defendant of, and

determine that he understands, the nature of the charge(s) to which

the plea is offered.        Id. at 530.      A judge has wide discretion in

deciding how to ensure the defendant’s understanding. Id. We have

reviewed   the    record    and   conclude    the    district    court   did   not

contravene Fed. R. Crim. P. 11(b) in explaining the firearm charge

to Williams.


                                     - 2 -
          Before entering judgment on a guilty plea, the court must

also determine that there is a factual basis for the plea.        Fed. R.

Crim. P. 11(b)(3). This “ensures that the court make clear exactly

what a defendant admits to, and whether those admissions are

factually sufficient to constitute the alleged crime.”             United

States v. Defusco, 949 F.2d 114, 120 (4th Cir. 1991).           The court

“may conclude that a factual basis exists from anything that

appears on the record.”     Id.   Our review of the record reveals that

the district court did not unreasonably determine that there was a

sufficient factual basis for the charge.            We therefore affirm

Williams’s conviction.

          Williams   next    challenges    his   sentence,   asserting   it

violates the rule announced in United States v. Booker, 125 S. Ct.

738 (2005).    We conclude, however, that because Williams was

sentenced to the statutory minimums for two counts of conviction,

and received a concurrent sentence on the third count that did not

exceed the sentence to which it was tied, Williams can show no

prejudicial error.   See United States v. Ellis, 326 F.3d 593, 599-

600 (4th Cir.), cert. denied, 540 U.S. 907 (2003). Accordingly, we

affirm Williams’s sentence.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                                                 AFFIRMED

                                   - 3 -